OPINION — AG — THE FORMER OPINION, DATED MARCH 15, 1939, DIRECTED TO THE EXAMINER AND INSPECTOR OFFICE, IS HEREBY RE AFFIRMED. A PHOTOGRAPHIC RECORDING CONTRACTOR, PERFORMING SERVICES FOR THE COUNTY CLERK OR COURT CLERK, MAY NOT RECEIVE MORE THAN SIXTY PERCENT OF THE FEE, SET FORTH IN 28 O.S. 1961 31 [28-31], 28 O.S. 1961 32 [28-32], 28 O.S. 1961 34 [28-34], WHICH SAID CLERKS ARE AUTHORIZED TO CHARGE FOR RECORDING INSTRUMENTS, ASSUMING OF COURSE, SAID CONTRACTOR HAS COMPLIED WITH THE TERMS OF SAID AGREEMENT. FURTHERMORE, SAID CONTRACTOR IS NOT ENTITLED TO ANY PORTION OF THE FEES, SET FORTH IN AFOREMENTIONED SECTIONS, WHICH SAID CLERKS ARE AUTHORIZED TO CHARGE FOR FILING, ENTERING, OR INDEXING AND CERTIFYING COPIES OF INSTRUMENTS. CITE:  67 O.S. 1961 91 [67-91] (PHOTOGRAPHIC COPIES) (LEE COOK)